It appearing that the lower courts erred in relying on the procedural bars of R. 3:22-4 and -5 to dismiss the petition for post conviction relief, it is ORDERED that the motions for reconsideration (M-596) and for leave to file as within time (M-597), are granted, and it is further;
ORDERED that the petition for certification (C-948-96) seeking review of the Appellate Division judgment in A-3536-95 is granted, and the matter is summarily remanded to the Law Division for a plenary hearing on movant’s claims of ineffective assistance of counsel.